Citation Nr: 1019664	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-22 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1984 to June 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision that, in 
pertinent part, denied service connection for bilateral 
hearing loss.  The Veteran timely appealed.

In March 2009, the Veteran testified during a hearing before 
the undersigned at the RO. 

The Board notes that, in the January 2006 rating decision on 
appeal, the RO initially confirmed a previous denial (July 
1987) of the Veteran's claim for service connection for 
bilateral hearing loss.  In a June 2008 Supplemental 
Statement of the Case, the RO correctly asserted that the 
Veteran had not been notified of the previous denial.  Hence, 
the Veteran's previous claim for service connection for 
bilateral hearing loss remained pending and should be 
addressed without a requirement to submit new and material 
evidence.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Service treatment records at the time of the Veteran's 
enlistment examination in May 1984 show that he underwent 
audiometric testing.  The report of this testing reveals pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
40
40
45
LEFT
20
30
30
35
25

The Veteran's physical profile for his hearing on entry was 
Level 2.  The report of repeat audiometric testing at entry 
reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
0
35
40
LEFT
30
30
30
35
35

Service treatment records contain neither complaints nor 
manifestations of hearing problems or trauma.  Records show 
that the Veteran again underwent audiometric testing in July 
1986.  The report of this testing reveals pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
0
5
10
40
LEFT
30
40
35
35
40

The Board notes that service treatment records include 
neither a separation examination nor a report of audiometric 
testing at the time of the Veteran's discharge from service 
in June 1987.

In March 2009, the Veteran testified that he was unaware that 
he had hearing loss upon enlistment for active duty.  He 
testified that his military assignments involved working with 
air defense missiles and tank vehicles, and that he went to 
the firing range.  His Form DD-214 shows that his military 
occupational specialty was as a crewmember for the Man 
Portable Air Defense System.  The Veteran also testified that 
he was exposed to excessive noise around the vehicle motor 
pool, and that the hearing protection equipment was poorly 
designed.  The Veteran testified that, a few months after his 
military discharge, he attempted to re-enter military service 
and was rejected due to his hearing loss.

In June 2004, the Veteran's treating physician, Ronald H. 
Kirkland, M.D., opined that the Veteran's diagnosis was 
congenital hearing loss with some worsening over time; and 
that the Veteran's prognosis was good because the change had 
been minimal over the past six and half years.  The Veteran's 
hearing aids served him well.

Private treatment records include audiometric testing in 2008 
and reveal pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
35
15
40
LEFT
40
35
30
30
35

Under these circumstances, the Board finds that an 
examination is needed to determine whether the pre-existing 
bilateral hearing loss was aggravated in service or within 
the first post-service year.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiometric 
examination to determine whether the 
Veteran currently has a hearing loss.  
All appropriate tests and studies (to 
include audiometric testing) should be 
accomplished, and all clinical findings 
should be reported in detail.

If a hearing loss is identified, the 
examiner should opine whether it 
underwent a permanent increase in 
severity during active service beyond its 
natural progress.  The examiner should 
reconcile any opinion with the service 
treatment records and the June 2004 
opinion by Dr. Kirkland summarized herein 
and should provide a rationale for any 
opinion.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


